J5 44 (Rev. 06/17)

The JS 44 civil cover sheet
provided by local rules of 6

purpose of initiating the civil docket sheet.

 

id the information contained herein nether
it:"Fhis form, approved by the J uidieial' Con

@366-PBT Document 1 Filed 05/22/19 Page 1 of 12
CIVIL COVER SHEET (G-EV- J 3G

   

“replace nor supprement the filing and service of pleadings or other papers as required eof Cau except as
art

 

erencg of the United States in September 1974, is required for the use of the Clerk of
(EE INSTRUCTIONS ON NE Space ts OH

 

I. (a) PLAINTIFFS

Malibu Media, LLC

(b) County of Residence of First Listed Plaintiff / Los Angeles
(EXCEPT IN U.S. PLAINTIPF CASES)

(c) Attorneys (Fira: Name, Address, and Telephar

Fiore & Barber, LLC., 418 Main Street-Suite 100
Harleysville, PA. 19438 - Tel: (215) 256-0205

   

DEFENDANTS
JOHN DOE subscriber assigned IP addr¢ss 74.185.77.150

  
  
  

THE FRACT OF LAND INVOLVED.

  

Muamber) Atiomeys (if Knows)

 

 

oa,
UJ. BASIS OF JURISDICTION (Place an “X” in One Box Only}

1 US. Government

Piaintiff

0 2. U.S. Government
Defendant

V1. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X" in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)
3 Federal Question PTF DEF PTF DEF
(U8. Government Not a Part) Citizen of This State Ot © 1 Incorporated or Principal Piace g4 m4
of Business In This State

4 Diversity Citizen of Another State O 2 © 2 Incorporated and Principal Place gos 75

(indicate Citizenship of Parties in fem Hi) of Business In Another State
Citizen or Subject of a O 3 © 3 Foreign Nation Oo 6

Foreign Country

 

 

 

IV. NATURE OF Su Chace a an os in One Box 2x Ouly)

Click here for: Nature of Suit Code Descriptions.

 

 

 

 

 

 

 

   

 

 

 

 

 

 

 

 

LE CONTRACT: TORTS (eS PORFEITURE/PENALL Yeh BANKRUPTCY 20802 “OTHER STATUTES °]
8 £10 Insurance PERSONAL INJURY PERSONALINJURY [C7 625 Drug Related Seizure 22 Appeal 28 USC 158 O) 375 False Claims Act
£20 Marine OG 310 Airpiane OF 365 Personal Injury - of Property 2E USC 881 JO 423 Withdrawal C3 376 Qui Tam (31 USC
O30 Miller Act O 315 Airplane Product Product Liability 0 690 Other 28 USC 157 3729{a))
1 140 Negotiable instrument Liability CF 367 Health Care/ O 400 State Reapportionment
(CF 150 Recovery of Overpayment | 320 Assault, Libel & Phannaceutical ee 410 Antitrust
& Enforcement of Judginent Slander Personal Injury O 430 Banks and Banking
OF 151 Medicare Act 1 330 Federal Employers’ Product Liability CF $30 Patent O 450 Commerce
OF 152 Recovery of Defaulted Liabifity CF 368 Asbestos Personal 835 Patent - Abbreviated O #460 Deportation
Student Loans 340 Marine Injury Product New Drug Application | 470 Racketeer Infilvenced and
(Excludes Veterans) OC 345 Marine Product Liability 1 840 Trademark Cormpt Organizations
CF 153 Recovery of Overpayment Liability PERSONAL PROPERTY [22 ETABOR © seine SOCAL SECURITY® "| 480 Consumer Credit
of Veteran’s Benefits © 350 Motor Vehicle & 370 Other Fraud a 710 Pair Labor Standards” OG 861 HIA (1395) OF 490 Cable/Sat TV
CF 160 Stockhoiders’ Suits G1 355 Motor Vehicle | & 371 Truth in Lending Act O 862 Black Lung (923) 0 850 Secunties/Commodities/
0) 190 Other Contract Product Liability (4 380 Other Personal C7 720 Labor/Management O 863 DIWC/DIWW (405(g)) Exchange
CO 195 Contract Product Liability | 360 Gther Personal Property Damage Relations O 864 SSID Title XVI 01 890 Other Statutory Actions
O 196 franchise Injury (4 385 Property Damage C) 740 Railway Labor Act C1 865 RSI (405{¢)} O 891 Agricultaral Acts
G 362 Personal Injury - Product Liability O) 75t Family and Medical 0 =893 Environmental Matters
Medical Malpractice Leave Act CF 895 Freedom of Information
po REAL PROPERTY! 2208 ee oCLVIL RIGHTS "| PRISONER PETITIONS =| 790 Other Labor Litigation FEDERAL TAX SUITS Act
0 210 Land Condemnation 0 444 Other Civil Rights Habeas Corpus: 1 791 Employee Retirement & 870 Taxes (U.S. Plaintiff O 896 Arbitration
0 220 Foreclosure OG 441 Voting C7) 463 Alien Detaines Income Security Act or Defendant) CF 899 Administrative Proceduze
7 230 Rent Lease & Ejectment 1 442 Employment (1 510 Motions to Vacate O 871 IRS—Third Party Act/Review or Appeal of
0 240 Torts to Land CO 443 Housing! Sentence 26 USC 7609 Agency Decision
1 245 Tort Product Liability Accomunodations 0 530 General CG 956 Constitutionality of
O 290 All Other Real Property O 445 Amer. w/Disabilities -10 535 Death Penalty “SCIMMIGRATION we: State Statutes
Employment Other: O 462 Naturalization Application
CO 446 Amer. w/Disabilities - | 540 Mandamus & Other 10 465 Other Immigration
Other 6 550 Civil Rights Actions
(448 Education C1 555 Prison Condition
CF 360 Civil Detainee -
Conditions of
Confinement

 

 

 

 

 

 

 

 

 

 

 

 

 

 

» ORIGIN (Place an “x” in One Box Only)
1 Originpi O12 Removed from O 3 Remanded from O14 Reinstatedor © 5 Transferred from © 6 Multidistrict 18 Multidistrict
Proceading State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct Fite
Cite the U.S. Civil Statute ender which you are filing (De not cite jurisdictional statutes untess diversity):
VIACAUSE OF ACTION {4U8.S. 8101
. Brief description of cause:
Copyright Infringement
VIL. REQUESTED IN (] CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if Aemahded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. 150060.00 JURY DEMAND: Yes  CINo
VIL. RELATED CASE(S) (See instructions): Ty ¥
iF ANY JUDGE DOCKET NUMBER i Wy 2? 2019
DATE SIGNATURE OF ATFOR) RECO
4729/2019
FOR OFFICE USE ONLY

RECEIPT #

AMOUNT

APPLYING IFP JUDGE MAG. JUDGE

 

 

 

 

 

 

 
Case 2:19-cv-02366-PBT Document 1 Filed 05/22/19 Page 2 of 12

UNITED STATES DISTRICT COURT

FOR THE EASTERN DISTRICT OF PENNSYLVANIA AY
ut f

   

~ DESIGNATION FORM
flo be used by connsal-or-proze hain? is indicata the category of the case for the purpose af assignment to the appropriate calendar}

Address of Plaintiff, 00/00 Russell Ranch Road, Suite 250, Westlake Village, CA. 91362
Addvess of Defendant: VOhn Doe subscriber assigned IP address 71.185.77.150 - Glenside, PA
Place of Accident, Incident or Transaction, All infringements occurred within this jurisdictional district

 

 

 

 

RELATED CASE, IF ANY:

Case Number: Judge: Date Terminated:

Civil cases are deemed related when Yes is answered to any of the following questions:

L. Is this case related to property included in an earlier numbered suit pending or within one year Yes [| No
previously termitiated action in this court?

2. Does this case invalve the same issue of fact or grow aut of the seme transaction as 4 prior guit Yes [] Neo
pending or within one year previously terminated action in this court?

3. Does this case involve the validity or inftingement of a patent already in suit or any earlier Yes | | No

numbered case pending or within one year previously terminated action of this court?

  
   

4, 1s this case a second or successive habeas corpus, soph securl
ease filed by the same individual?

~ «ff wi
ee

ag-er-within one year previously terminated action in

83018

Atforney LD. # (if applicable)

    

U certify that, to my knowledge, the within case {(C] is
this court except as noted above.

vane 04/29/2019

     

 

 

CIVIL: (Place a Vin one category only)

   
 

A, Federal Quesilan Cases: B, Diversity Jurisdiction Cases:
EI i, Indemnity Contract, Marine Contract, and All Other Contracts [J 1. Insurance Contract and Other Contracts
2, FELA be 2, Airplane Personal Injury
[] 3. Jones Act-Personal Injury 3. Assault, Defamation
1] 4. Antiirust Oy 4, Marine Personal Injury
H §. Patent 5, Motor Vehicle Personal Injury
6 Labor-Management Relations 6. Other Personal Injury (Please specify):
CI 7. Civil Rights 7. Products Liability
[, 8 Habeas Corpus ' [] 8 Products Liability — Asbestos
ae _ 9, Ali other Diversity Cases
4 iew Cases — O {Please specify):

 

  

GB]
ry
@
2
S
r=
a
B
c
ie
\

 

 

 

 

 

ARBITRATION CERTIFICATION
(The effect of shis certification is to remove the case from éligtbifity for arbitration.)

\ch risto ph er P. Fi lore , counsel of record or pro se plaintiff, do hereby certify:

  
   
 
 

Purguant to Local Civil Rule 53,2, § 3(c) (2), that to the best of my knowledge and bellef, the damages recoverable in this civil actian case
exceed the sum of $150,000.00 exclusive of interest and costy:

   
 

Relief other than monetary damages is sought,

 

 

parr4/29/2019 83018
A ——itorney-a-Law f Pra Se Plaintiff Aitorney LD. # (if appticabie)
NOTE: A trial de nove will be a trial by jury only if there has been compliance with F.R.CLP, 38, M AY 2 2 20 19

 

 

Civ: do (zo
“A

Case 2:19-cv-02366-PBT Document1 Filed 05/22/19 Page 3 of 12

"IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 
 

A “ CASE MANAGEMENT TRACK DESIGNATION FORM
oe CIVIL ACTION

Malibu Media, LLC

Vv.
John Doe subscriber assigned

IP Address 71.185.77.150

 

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track

to which that defendant believes the case should be assigned.
SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus ~- Cases brought under 28 U.S.C. § 2241 through § 2255.

(b) Social Security — Cases requesting review of a decision of the Secretary of Health
and Human Services denying plaintiff Social Security Benefits.

(c) Arbitration - Cases required to be designated for arbitration under Local Civil Rule 53.2.

(d) Asbestos -- Cases involving claims for personal injury or property damage from
exposure to asbestos.

(ec) Special Management — Cases that do not fall into tracks (a) through (d) that are
commonly referred to as complex and that need special or intense management by
the court. (See reverse side of this form for a detailed explanation of special
management cases.)

(f) Standard Management ~- Cases that do not fall into any one of the other tracks.

04/29/2019 Christopher P. Fiore Plaintiff

( )

( )
( )

)

 

Date Attorney-at-law Attorney for

215-256-0205 215-256-9205 cfiore@fiorebarber.com

 

Telephone FAX Number E-Mail Address

(Civ, 660) 10/02

MAY 22 2019
  

UNIFED STATES DISTRICT COURT
EASTERN DISTRICT OF PENNSYLVANIA

 

  

a pein tetas nee nem nnneencenceenenneens XK
MALIBU MEDIA, LLC,
Civil Action No
Plaintiff,
Vs.
JOHN DOE subscriber assigned IP address
71.185.77.150,
Defendant. ;
vee ete nee eae enn nee x

 

COMPLAINT-ACTION FOR DAMAGES FOR
PROPERTY RIGHTS INFRINGEMENT

Plaintiff, Malibu Media, LLC, sues Defendant John Doe subscriber assigned IP address
71.185.77.150, and alleges:

Introduction

1, This matter arises under the United States Copyright Act of 1976, as amended, 17
U.S.C. §§ 101 et seq. (the “Copyright Act”).

2. Defendant is a persistent online infringer of Plaintiffs copyrights. Defendant’s IP
address as set forth on Exhibit A was used to illegally distribute each of the copyrighted movies
set forth on Exhibit B.

3. Plaintiff is the registered owner of the copyrights set forth on Exhibit B (the

“Copyrights-in-Suit’’).
Case 2:19-cv-02366-PBT Document1 Filed 05/22/19 Page 5 of 12

Jurisdiction And Venue

4, This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §
1331 (federal question); and 28 U.S.C. § 1338 (patents, copyrights, trademarks and unfair
competition).

5. Plaintiff used proven IP address geolocation technology which has consistently
worked in similar cases to ensure that the Defendant’s acts of copyright infringement occurred
using an Internet Protocol address (“IP address”) traced to a physical address located within this
District, and therefore this Court has personal jurisdiction over the Defendant because (i)
Defendant committed the tortious conduct alleged in this Complaint in this State, and (ii)
Defendant resides in this State and/or (iii) Defendant has engaged in substantial and not isolated
business activity in this State.

6. Based upon experience filing over 1,000 cases the geolocation technology used by
Plaintiff has proven to be accurate to the District level in over 99% of the cases.

7. Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) and (c), because:
(i) a substantial part of the events or omissions giving rise to the claims occurred in this District;
and, (ii) the Defendant resides (and therefore can be found) in this District and resides in this
State; additionally, venue is proper in this District pursuant 28 U.S.C. § 1400(a) (venue for
copyright cases) because Defendant or Defendant’s agent resides or may be found in this
District.

Parties

8. Plaintiff, Matibu Media, LLC, (d/b/a “X-Art.com”) is a limited liability company

organized and existing under the laws of the State of California and has its principal place of

business located at 30700 Russell Ranch Road, Suite 250, Westlake Village, CA 91362.
Case 2:19-cv-02366-PBT Document1 Filed 05/22/19 Page 6 of 12

9. Plaintiff only knows Defendant by his, her or its IP Address. Defendant’s IP
address is set forth on Exhibit A.
10.  Defendant’s Internet Service Provider can identify the Defendant.

Factual Background

L Defendant Used the BitTorrent File Distribution Network To Infringe Plaintiffs
Copyrights

11. The BitTorrent file distribution network (“BitTorrent”) is one of the most
common peer-to-peer file sharing systems used for distributing large amounts of data, including,
but not limited to, digital movie files.

12. BitTorrent’s popularity stems from the ability of users to directly interact with
each other in order to distribute a large file without creating a heavy load on any individual
source computer and/or network. The methodology of BitTorrent allows users to interact directly
with each other, thus avoiding the need for intermediary host websites which are subject to
DMCA take down notices and potential regulatory enforcement actions.

13. In order to distribute a large file, the BitTorrent protocol breaks a file into many
small pieces. Users then exchange these small pieces among each other instead of attempting to
distribute a much larger digital file.

14. After the infringer receives all of the pieces of a digital media file, the infringer’s
BitTorrent client software reassembles the pieces so that the file may be opened and utilized,

15. Each piece of a BitTorrent file is assigned a unique cryptographic hash value.

16. The cryptographic hash value of the piece (“piece hash”) acts as that piece’s
unique digital fingerprint. Every digital file has one single possible cryptographic hash value
correlating to it. The BitTorrent protocol utilizes cryptographic hash values to ensure each piece

is properly routed amongst BitTorrent users as they engage in file sharing.
Case 2:19-cv-02366-PBT Document1 Filed 05/22/19 Page 7 of 12

17. The entirety of the digital media file also has a unique cryptographic hash value
(“file hash”), which acts as a digital fingerprint identifying the digital media file (which contains
a video or series of videos). Once infringers complete downloading all pieces which comprise a
digital media file, the BitTorrent software uses the file hash to determine that the file is complete
and accurate.

18. Plaintiffs investigator, IPP International UG established a direct TCP/IP
connection with the Defendant’s IP address as set forth on Exhibit A, |

19. Plaintiffs investigator downloaded from Defendant one or more pieces of each of
the digital media files identified by the file hashes listed on Exhibit A.

20. Each digital media file as identified by the file hash listed on Exhibit A correlates
to a copyrighted film owned by Plaintiff, as set forth on Exhibit B.

21. A full copy of each digital media file was downloaded from the BitTorrent file
distribution network, and it was confirmed through independent calculation that the file hash
correlating to each file matched what is listed on Exhibit A. At no point was Plaintiffs
copyrighted content uploaded to any other BitTorrent user.

22. Each digital media file as identified by the file hash listed on Exhibit A has been
verified to contain a digital copy of a movie that is identical (or alternatively, strikingly similar
or substantially similar) to Plaintiffs corresponding original copyrighted work listed on Exhibit
B.

23. Plaintiff owns the copyrights to the original works (the “Copyrights-in-Suit’). An
overview of the Copyrights-in-Suit, including each hit date, date of first publication, registration
date, and registration number issued by the United States Copyright Office is set forth on Exhibit

B.
Case 2:19-cv-02366-PBT Document1 Filed 05/22/19 Page 8 of 12

24. Defendant downloaded, copied, and distributed a complete copy of Plaintiffs
works without authorization as enumerated on Exhibits A and B.

25. Plaintiff's investigator connected, over a course of time, with Defendant’s IP
address for each digital media file identified by the hash value as listed on Exhibit A. The most
recent TCP/IP connection between IPP and the Defendant's IP address for each file hash value
listed on Exhibit A is included within the column labeled Hit Date UTC. UTC refers to
Universal Time which is utilized for air traffic control as well as for computer forensic purposes.

26. Plaintiffs evidence establishes that Defendant is a habitual and persistent

BitTorrent user and copyright infringer.

Miscellaneous
27. All conditions precedent to bringing this action have occurred or been waived.
28. Plaintiff has retained counsel and is obligated to pay said counsel a reasonable fee
for its services,
COUNT I

Direct Infringement Against Defendant

29. The allegations contained in paragraphs 1-28 are hereby re-alleged as if fully set
forth herein.

30. Plaintiff is the owner of the Copyrights-in-Suit, as outlined in Exhibit B, each of
which covers an original work of authorship.

31. By using BitTorrent, Defendant copied and distributed the constituent elements of
each of the original works covered by the Copyrights-in-Suit.

32. Plaintiff did not authorize, permit or consent to Defendant’s distribution of its
works.

33.  Asaresult of the foregoing, Defendant violated Plaintiff's exclusive right to:
Case 2:19-cv-02366-PBT Document1 Filed 05/22/19 Page 9 of 12

(A) Reproduce the works in copies, in violation of 17 U.S.C. §§ 106(1) and 501;

(B) _Redistribute copies of the works to the public by sale or other transfer of
ownership, or by rental, lease or lending, in violation of 17 U.S.C. §§ 106(3) and 501;

(C) Perform the copyrighted works, in violation of 17 U.S.C. §§ 106(4) and 501, by
showing the works’ images in any sequence and/or by making the sounds accompanying the
works audible and transmitting said performance of the works, by means of a device or process,
to members of the public capable of receiving the display (as set forth in 17 U.S.C, § 101’s
definitions of “perform” and “publically” perform); and

(D) Display the copyrighted works, in violation of 17 U.S.C. §§ 106(5) and 501, by
showing individual images of the works non-sequentially and transmitting said display of the
works by means of a device or process to members of the public capable of receiving the display
(as set forth in 17 U.S.C. § 101’s definition of “publically” display).

34.  Defendant’s infringements were committed “willfully” within the meaning of 17
ULS.C. § 504(c)(2).

WHEREFORE, Plaintiff respectfully requests that the Court:

(A) Permanently enjoin Defendant and all other persons who are in active concert or
participation with Defendant from continuing to infringe Plaintiff's copyrighted works;

(B) Order that Defendant delete and permanently remove the digital media files
relating to Plaintiff's works from each of the computers under Defendant’s possession, custody
or control;

(C) Order that Defendant delete and permanently remove the infringing copies of the
works Defendant has on computers under Defendant’s possession, custody or control;

(D) Award Plaintiff statutory damages per infringed work pursuant to 17 U.S.C. §
Case 2:19-cv-02366-PBT Document1 Filed 05/22/19 Page 10 of 12

504-(a) and (c);
(E) Award Plaintiff its reasonable attorneys’ fees and costs pursuant to 17 U.S.C. §
505; and
(F) Grant Piaintiff any other and further relief this Court deems just and proper.
DEMAND FOR A JURY TRIAL

Plaintiff hereby demands a trial by jury on all issues so triable.

 

 

Christopher P. Fiore, Esquire

418 Main Street, Suite 100
Harleysville, PA 19438

Tel: (215) 256-0205

Fax: (215) 256-9205

Email: cfiore(@fiorebarber.com
PA Attorney ID: 83018
ATTORNEYS FOR PLAINTIFF
Case 2:19-cv-02366-PBT Document1 Filed 05/22/19 Page 11 of 12

IPP International U.G. Declaration Exhibit A
File Hashes for IP Address 71.185.77.150

ISP: Verizon Internet Services
Physical Location: Glenside, PA

 

HitDateUTC =

 

File. Hash

 

| Title

   

 

03/05/2019 08:06:11

C2 1A8294E7CC4AD2FOGCEG E53A730AOAA26EDA2E

Best Fashion Model Girlfriends

 

10/31/2018 04:33:37

00627D3932625F3C1C2725D956075F503C11EC94

Hide and Sex

 

10/29/2018 01:40:04

A2E7C9C722F886115DB58355BB3AD67238823524

First Time 18 Tight and Tiny

 

 

10/18/2018 13:11:46

 

36D9FB041BFC?7 1F363 BDEFE88C/A43C35AF041D9

 

Rainbow Dildo Lesbian Orgasms

 

Total Statutory Claims Against Defendant: 4

EPA804

EXHIBIT A

 
Case 2:19-cv-02366-PBT Document1 Filed 05/22/19 Page 12 of 12

ISP: Verizon Internet Services
Location: Glenside, PA

Copyrights-In-Suit for IP Address 71.185.77.150

 

 
   

 

  
 

   

 

 

 

 

 

 

 

 

 

 

 

a DateofFirst. | Effective Date of. | Most Recent Hit
Title... oe NU | Publication | Registration. UTC
Best Fashion Model Girlfriends | PAQO02160860 03/01/2019 03/19/2019 03/05/2019
Hide and Sex PAQ002139382 09/27/2018 10/09/2018 10/31/2018
First Time 18 Tight and Tiny PA0002 144400 10/23/2018 11/27/2018 10/29/2018
Rainbow Dildo Lesbian Orgasms | PA00G02144403 10/16/2018 11/27/2018 10/18/2018
Total Malibu Media, LLC Copyrights infringed: 4
EXHIBIT B

EPA804

 
